Citation Nr: 0634824	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for 
dermatophytosis and onychomycosis of the feet and right hand, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued the veteran's then-
assigned disability ratings.  

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in New York in August 
2006 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested by extreme 
social isolation, sleep deprivation, and anger management 
issues.

2.  The medical evidence does not show that the veteran's 
anxiety disorder is manifested by gross impairment in thought 
processes or communication, persistent danger to himself or 
others, hallucinations, disorientation, or other symptoms on 
par with the level of severity exemplified in these 
manifestations.  

3.  The veteran's skin disability covers no more than 4 
percent of the exposed body areas affected and does not 
require use of systemic corticosteroids or immunosuppressive 
drugs.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9400 (2006).

2.  The criteria for a rating in excess of 30 percent for 
dermatophytosis and onychomycosis of the feet and right hand 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 
7813-7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Thus, the veteran was able to 
participate effectively in the processing of his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  Service 
medical records have been associated with the claims file.  
Because the veteran receives regular treatment at VA for his 
service-connected disabilities, it is noted that more recent 
records are likely outstanding; however, there is sufficient 
evidence to rate the veteran's disabilities.  Specifically, 
the veteran has undergone five VA medical examinations.  
Also, in August 2006, he testified as to the current severity 
of his symptoms.  Combined, this evidence provides an 
adequate picture of the severity of his disabilities. 

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Anxiety Disorder

The veteran's service-connected anxiety disorder is currently 
rated 70 percent. Under the rating criteria for mental 
disorders, the sole higher evaluation is the 100 percent 
rating, which requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9400 (2006).

Examination in December 2003 revealed that the veteran's 
predominant issues were sleep deprivation, social isolation, 
and anger management.  Objectively, there was no obvious 
thought disorder, nor any cognitive impairment.  He did not 
experience hallucinations, nor did he report feeling either 
suicidal or homicidal.  By his second exam in April 2004, the 
veteran's condition had worsened.  He continued to present 
with complaints of anger and sleep deprivation, but he also 
was objectively noted to have delusions of reference and 
paranoid behavior.  His tone was one of yelling, throughout 
the entire exam.  Though his judgment was adequate for basic 
activities, his psychiatric disability was found to 
"interfere" with his ability to function at work.  The 
examiner opined that although the veteran sustained 
employment, it seemed unlikely that he would be able to do so 
for much longer, and that he would be better off not working.  
Based on this examination, the veteran's 50 percent 
disability rating was increased to 70 percent, from the date 
of his original claim for an increase.

During the course of the 2004 exam, the veteran indicated 
that he did not receive regular treatment for his psychiatric 
disorder.  He confirmed this during his August 2006 hearing.  
At that time, he also testified that his main issues remained 
the social isolation and sleep deprivation.  Regarding his 
occupational capacity, he testified that he had no trouble 
working with other people.  Instead, he felt it was the 
physical restrictions imposed on him by his service-connected 
skin disability which interfered with his job performance.  

Although the veteran has expressed his inability to remain at 
work, and a doctor has suggested that he would be "better 
off" if he was not working, this evidence does not 
demonstrate that the veteran has total occupational and 
social impairment as contemplated by the Schedule.  Despite 
the physical hardship, the veteran still maintains his 
employment.  He does not suffer from symptoms such as gross 
impairment in thought processes or communication.  Nor is he 
considered to be in persistent danger of hurting himself or 
others.  He reports being angry, but being able to calm 
himself down.  He is not disoriented to time and place or 
hallucinating.   

It is noted that the "such symptoms as" language of 
diagnostic code means "for example" and does not represent 
an exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court also pointed out in that case, the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.  

Here, the veteran's self-reported problems are primarily 
extreme social isolation, sleep deprivation, and anger 
management.  This is not to say that the veteran's symptoms 
are not seriously disabling.  It is clear that he has 
deficiencies in most areas, to include occupational and 
social functioning.  However, they do not rise to the level 
of those contemplated by the total rating.  Additionally, 
while the veteran reports completely isolating himself, and 
maintains no social relationships, it is not permissible to 
grant a total rating based on social impairment alone.  See 
38 C.F.R. § 3.126 (2006).  In sum, the evidence does not 
support a 100 percent schedular evaluation.  The currently 
assigned 70 percent rating is appropriate. 

Skin Disability

Service connection is in effect for dermatophytosis and 
onychomycosis of the feet and right hand.  It is rated 30 
percent under DC 7813, which directs that the disability be 
rated as scars (DC's 7801, 7802, 7803, 7804, or 7805) or as 
dermatitis (DC 7806), depending up on the predominant 
disability.  38 C.F.R. § 4.118, DC 7813 (2006).  In this 
case, the veteran's substantial treatment has focused on the 
dermatitis aspect of the disability.  Thus, DC 7806 is for 
application.  

Under that criteria, the sole rating above what is currently 
assigned is the maximum rating of 60 percent, which is 
warranted for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. 
§ 4.118, DC 7806 (2006).  This DC also directs that the 
disability may be rated as scars under DC's 7801, 7802, 7803, 
7804, or 7805.  However, none of these codes provides for a 
rating in excess of what is already assigned.  Therefore, 
analysis of those codes is unnecessary. 

The veteran has undergone three VA examinations in 
conjunction with this claim.  He also reports to the VA 
Dermatology Clinic on a regular basis for treatment of his 
disability.  Those records reveal that the veteran's skin 
disability covers no more than 4 percent of the exposed 
affected areas on his body.  See VA examinations in April 
2004 and November 2005.  Additionally, while outpatient 
clinical records confirm treatment with topical 
corticosteroids such as temovate gel, retin-a cream, 
clobetasol ointment, tretinoin cream, and urea cream, these 
are not considered systemic medications.  Nor do the 
veteran's records confirm treatment with other 
immunosuppressive drugs.  See, e.g., VA outpatient clinical 
records dated in March 2004 and September 2004, listing the 
veteran's active prescriptions.  Therefore, the evidence does 
not support a rating in excess of the currently assigned 30 
percent for the veteran's skin disability.  


ORDER

Entitlement to a rating in excess of 70 percent for anxiety 
disorder is denied.

Entitlement to a rating in excess of 30 percent for 
dermatophytosis and onychomycosis of the feet and right hand 
is denied.


____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


